                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

KEENAN E. JONES,

              Plaintiff,

       v.                                                Case No. 18-cv-80-wmc

RAY DIAS,

              Defendant.

       and

CHASE BANK,

              Garnishee.


      ORDER GRANTING MOTION TO ISSUE WRIT OF GARNISHMENT

       Based upon the Motion to Issue Writ of Garnishment filed by plaintiff, Keenan E.

Jones, the files and proceedings herein, and it appearing good cause so exists,

       IT IS HEREBY ORDERED that the plaintiff's motion is granted, and the Clerk of

Court shall cause to be sealed and issued the Non-Earnings Garnishment Summons and

Complaint filed with the motion.

      Entered this 26th day of February, 2020.
